OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN




umn~titutiimal    3ct ragulaititq the oollootlon   of dabte pro-
tactad clerks c,r courts actlni; uncor it.1
                ‘=tu oorraat        rule    la sucolnotly              atst3d    ba ,53x.
hi?. :
                *iii   otllcar      rb,     withaat        authority        of
         law.   aoU3ata          taasm    or oxeos8ivr           138s    .tiy
         5s oompsllrd’ to raimburso                   th   parrron rxm
     whom the money MI raoeivrd.        Zut  iesa poti
     volunur’l3.y   4nd rrith full xnowl~ribr of the
     facts, though w&r a slataka        oi law, canaat
     under aottlod ~:rinol~lre,    be rocavsr~C.*
     (3A :sr. Jur. L76; 32 :3x. Jur. ) 739; .d,rsh-
     llsld vs. z-t. .sorth :iatl.  :lzmk. 83 :0x. 452,
     18 t:i 743; County of Gdvo3tm       Tn.  Cortim,
     L9 hr.     279, 303; at’ Of iiaurton '13. i'lOEUI?,
     76 Tax. 365, 13 2% 266. )